                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
          Plaintiff,                               )    Criminal Action No. 3:16-CR-082-CHB
                                                   )
  v.                                               )
                                                   )    ORDER DENYING DEFENDANT’S
  DANTE DEWAYNE WATTS (02)                         )       MOTION TO SUPPRESS
  CARLOS CATALAN (05),                             )
                                                   )
          Defendants.                              )

                                          ***    ***    ***   ***
       This matter is before the Court on Defendant Dante Watts’s Motion to Suppress Any And

All Evidence Directly Or Indirectly Searched And Seized During The Course Of A Search Warrant

Served At 12600 Blackthorn Trace, Louisville, Jefferson County, Kentucky 40299 On July 8, 2016

[R. 400]. Defendant Watts asks the Court to suppress evidence seized from the United States’

search of a Louisville residence, arguing that the affidavit submitted in support of the warrant failed

to establish probable cause, and that the good-faith exception to the exclusionary rule is inapplicable.

[Id.] Defendant Watts fails to articulate why the warrant lacked probable cause, and instead files the

warrant and a 2000 opinion from a different case in the Southern District of Indiana as support for

his Motion, without any analysis or explanation for how the opinion relates to this matter. [Id.]

       Even more, Defendant Watts’s motion is untimely. Watts filed this Motion on October 2,

2019, though this case has been pending for years. The Court has addressed numerous motions to

suppress in this case [R. 149; 223; 236; 255], including one filed by Defendant Watts [236], and

another in which he joined in the motion [R. 149; 160]. The first was filed over two years ago [R.

149]. The Court ruled on the most recent motion to suppress over nine months ago [R. 289]. Giving

Defendant Watts the benefit of the most generous interpretation of the Court’s deadlines, given the

                                                  -1-
most recent trial continuance, the motion to suppress was due no later than September 11, 2019, five

weeks before the trial date [R. 72 p. 4; R. 289 p. 3]. Now, two weeks before trial, and three weeks

past the deadline, Defendant Watts files this Motion.

       Rule 12(c)(3) provides that “[if] a party does not meet the deadline for making a [motion to

suppress evidence], the motion is untimely. But a court may consider the defense, objection, or

request if the party shows good cause.” Fed. R. Crim. P. 12(c)(3). Good cause is “a flexible standard

that requires consideration of all interests in the particular case.” Fed. R. Crim. P. 12 advisory

committee’s notes to 2014 amendments. “[S]howing cause often requires developing and analyzing

facts to assess whether the defendant can justify the late filing . . . and prejudice.” United States v.

Trujillo-Molina, 678 F. App’x 335, 338 (6th Cir. 2017) (internal quotation marks omitted) (quoting

United States v. Edmond, 815 F.3d 1032, 1043 (6th Cir. 2016)). In other words, good cause requires

a showing of cause and prejudice. Edmond, 815 F.3d at 1044 (citing Davis v. United States, 411 U.S.

233, 243–45 (2016)). At the very least, a party must “articulate some legitimate explanation for the

failure to timely file.” United States v. Walden, 625 F.3d 961, 965 (6th Cir. 2010). Defendant Watts

failed to articulate any reason at all for missing the filing deadline by weeks (if not months). As

such, the Court finds that Watts has not shown good cause for his untimely motion. Having

reviewed the Motion and being otherwise sufficiently advised;

       IT IS HEREBY ORDERED as follows:

       1.      The Court DENIES Defendant Watts’s Motion to Suppress [R. 400].

This the 7th day of October, 2019.




cc:    Counsel of Record


                                                   -2-
